


110 HR 3296 IH: Mortgage Broker Transparency and

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3296
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to establish
		  transparency and accountability requirements for mortgage brokers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Broker Transparency and
			 Accountability Act of 2007.
		2.Mortgage broker
			 requirementsThe
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended
			 by inserting after section 129 the following new section:
			
				129A.Duties of
				mortgage brokers
					(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(1)Home mortgage
				loanThe term home
				mortgage loan means any consumer credit transaction in which a security
				interest, including any such interest arising by operation of law, is or will
				be retained or acquired in any real property located within the United States
				which is or, upon the completion of the transaction, will be used as the
				principal residence of the consumer.
						(2)Mortgage
				brokerThe term
				mortgage broker means any person who, for compensation or in
				anticipation of compensation, provides mortgage brokerage services with respect
				to home mortgage loans for which the person is not the creditor and includes
				any loan correspondents that provide such services.
						(3)Mortgage
				brokerage servicesThe term mortgage brokerage
				services means any of the following services:
							(A)Arranging or
				negotiating, or attempting to arrange or negotiate, home mortgage loans or
				commitments for such loans.
							(B)Referring consumer
				applicants or prospective applicants for home mortgage loans to
				creditors.
							(C)Selecting or offering to select, on behalf
				of consumers, creditors to whom requests for an extension of a home mortgage
				loan may be made.
							(b)Mortgage broker
				responsibilities and duties
						(1)Agency by
				operation of lawA mortgage
				broker who provides mortgage brokerage services to any consumer shall be deemed
				to have an agency relationship with the consumer for such purposes and the
				broker shall be subject to all requirements for agents of consumers that are
				applicable under State or Federal law in connection with providing such
				services.
						(2)Broker
				dutiesIn providing any
				mortgage brokerage services to any consumer, the mortgage broker shall—
							(A)act with reasonable skill, care, and
				diligence in providing any such services to the consumer and provide the
				consumer with a reasonable choice among available home mortgage loan products
				that meet the consumer’s stated needs for mortgage financing;
							(B)disclose to a
				consumer the risks and benefits of each home mortgage loan product offered to
				the borrower, including any possibility of, and the possible extent of, a
				payment increase at the time of any resetting of rate, the extent of any
				prepayment penalties, balloon payments, and the consumer's responsibilities to
				pay taxes and insurance with respect to such product;
							(C)disclose to the
				consumer—
								(i)all fees or other
				payments the mortgage broker may or will receive, if any, from a creditor in
				connection with each home mortgage loan product that is offered or disclosed to
				the consumer, directly or indirectly, in the course of providing such services;
								(ii)the amount of
				each such fee or payment;
								(iii)the rate used to
				determine the amount of any such fee;
								(iv)how the consumer
				may use the amount of such fees or payments to reduce settlement costs
				otherwise applicable to the consumer upon entering into consumer credit
				transaction involving such home mortgage loan product; and
								(v)all fees or other
				payments the mortgage broker may or will receive, if any, from the consumer in
				connection with each home mortgage loan product that is offered or disclosed to
				the consumer, directly or indirectly, in the course of providing such services;
								(D)meet all
				applicable licensing requirements under State or local law; and
							(E)obtain and
				permanently maintain a bond—
								(i)for an amount
				equal to not less than 1 percent of the aggregate value of all direct and
				indirect fees received by the mortgage broker in connection with providing
				mortgage brokerage services in the calendar year preceding the date of the
				transaction;
								(ii)that inures,
				first, to the benefit of any consumer who has any claim against the mortgage
				broker under this title or any other applicable provision of law; and, second,
				to the benefit of creditors that deal with mortgage brokers in accordance with
				this title; and
								(iii)under which any
				assignee or subsequent transferee or trustee of a consumer or creditor remains
				a beneficiary of the bond.
								(3)Steering
				prohibitedIn connection with
				a home mortgage loan, a mortgage broker may not steer, counsel, or direct a
				consumer to a higher-cost mortgage as evidenced by higher rates, charges,
				principal amounts, or the inclusion of prepayment penalties or other terms than
				a lower-cost mortgage for which the consumer would otherwise qualify,
				considering the loan features requested by the consumer.
						(c)Statutory
				obligationNo requirement imposed on any mortgage broker under
				this section may be waived by any consumer or by the terms of any agreement
				executed between the mortgage broker and any consumer.
					(d)EnforcementFor
				purposes of providing a cause of action for any failure to comply with any
				requirement imposed this section, section 130(a) shall be applied with respect
				to any such failure—
						(1)by substituting
				mortgage broker for creditor each place such term
				appears in such section; and
						(2)by treating all points, fees, and costs
				incurred in the origination of any home mortgage loan as actual damages
				sustained by the consumer as a result of the
				failure.
						.
		3.Disclosure of
			 affiliationsThe
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended
			 by inserting after section 129A (as added by section 2 of this Act) the
			 following new section:
			
				129B.Disclosures in
				connection with all home mortgage loansEach creditor, mortgage broker (as defined
				in section 129A), or other person involved in making or obtaining a home
				mortgage loan (as defined in section 129A) to or for any consumer shall
				disclose to the consumer any financial or other business relationship the
				creditor, mortgage broker, or other person has with any person that may be
				involved in the transaction resulting in the home mortgage loan, including any
				real estate agent, any person providing title insurance, any person providing
				settlement services (as defined in section 3 of the Real Estate
				Settlement Procedures Act of 1974), or any person providing
				table-top financing (in the case of a loan correspondent) and information
				sufficient to inform the consumer about the relationship, including whether the
				relationship is
				exclusive.
				.
		4.Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is
			 amended by inserting after the item relating to section 129 the following new
			 items:
			
				
					129A. Duties of mortgage
				brokers.
					129B. Disclosures in connection with all
				home mortgage
				loans.
				
				.
		
